EXHIBIT 10.1

AMENDMENT NO. SIX TO UNDERGROUND COAL SALES AGREEMENT


THIS AMENDMENT NO. SIX TO UNDERGROUND COAL SALES AGREEMENT (“Amendment No.
Six”), by and between SAN JUAN COAL COMPANY, a Delaware corporation (referred to
herein as “SJCC”) and PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico
corporation, and TUCSON ELECTRIC POWER COMPANY, an Arizona corporation
(collectively referred to herein as the “Utilities”) (with SJCC and Utilities
herein sometimes collectively referred to as “Parties”), further amends that
certain Underground Coal Sales Agreement, dated August 31, 2001, as amended (the
“UG-CSA”), between SJCC and the Utilities.


RECITALS


WHEREAS, the Utilities are part owners of the four unit San Juan Generating
Station (“SJGS”) along with the County of Los Alamos (“Los Alamos”), Utah
Associated Municipal Power Systems (“UAMPS”), City of Anaheim (“Anaheim”),
Southern California Public Power Authority (“SCPPA”), City of Farmington
(“Farmington”), M-S-R Public Power Agency (“MSR”), and Tri-State Generation and
Transmission Association, Inc. (“Tri-State”), and all nine owners are
collectively referred to as “Owners”, and


WHEREAS, SJCC owns and operates the San Juan Underground Mine (the “UG Mine”)
that provides coal for the operation of SJGS, and


WHEREAS, San Juan Transportation Company (“SJTC”) may hold certain assets that
have been used in conjunction with coal deliveries to SJGS, and


WHEREAS, SJCC and SJTC are wholly owned subsidiaries of BHP Billiton New Mexico
Coal, Inc. (“BBNMC”), and


WHEREAS, on May 12, 2014, the United States Environmental Protection Agency,
proposed to approve revisions to the New Mexico Regional Haze State
Implementation Plan (“SIP”) that address the Best Available Retrofit Technology
requirement for oxides of nitrogen (NOx) for SJGS, which revised SIP, among
other things, requires the shutdown of Units 2 and 3 of SJGS by the end of
calendar year 2017, and


WHEREAS, no later than December 31, 2014, the SJGS Owners desire to have as much
certainty as reasonably possible about coal pricing for coal sales to SJGS for
periods after the Closing Date (as defined herein), and


WHEREAS, the Parties believe that, rather than negotiating a replacement coal
supply agreement for the period following December 31, 2017, it is in their
mutual best interests to negotiate the terms of a potential Transaction (as
defined herein), and


WHEREAS, the Parties desire to have negotiated the material terms of a potential
Transaction, including the purchase price, by December 31, 2014, which material
terms, should the Parties decide to proceed with the Transaction as set forth
herein, will be reflected in the form of a




--------------------------------------------------------------------------------



binding and enforceable Letter of Intent (as defined herein), to be followed by
a definitive purchase agreement as soon thereafter as possible, and


WHEREAS, capitalized terms used and not defined in this Amendment No. Six have
the meaning set forth in the UG-CSA.


AGREEMENT


NOW THEREFORE, in consideration of the terms, covenants and agreements contained
in this Amendment No. Six and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Utilities jointly and severally
agree with SJCC as follows:
 
1.
The following language of Section 2.3, “Term” of the UG-CSA, shall be and is
hereby deleted:



This Agreement shall expire December 31, 2017, unless such term is extended by
mutual written agreement of the Parties.


The deleted language of Section 2.3 is hereby replaced with the following:


This Agreement shall expire December 31, 2017, unless such term is shortened by
the terms of the Letter of Intent or the Purchase Agreement (as provided in
Section 12.6(A) of the UG-CSA, as amended).


2.
Section 2.5 of the UG-CSA is hereby deleted.



3.
The following language in Section 12.6(A) of the UG-CSA shall be and is hereby
deleted:



In the event the Parties fail to agree to extend this Agreement pursuant to
Section 2.5 “Extension”, the Parties have the obligation to negotiate diligently
and in good faith with a view to concluding a new agreement for the purchase and
sale of coal to be effective commencing at the expiration of this Agreement.


The deleted language of Section 12.6(A) of the UG-CSA is hereby replaced with
the following:


SJCC, SJTC and BHP Billiton New Mexico Coal, Inc. (“BBNMC”) and the Utilities
will negotiate diligently and in good faith to reach a binding and enforceable
letter of intent (the “Letter of Intent”) to include the material terms of a
potential Transaction, which diligent and good faith negotiation obligation will
terminate as of 5:00pm Farmington, New Mexico time on December 31, 2014 (the
“LOI Deadline”); provided that such LOI Deadline shall be extended to no later
than 5:00pm Farmington, New Mexico time on March 31, 2015, with the written
consent of each of the Parties, which consent shall be provided for so long

2



--------------------------------------------------------------------------------



as SJCC, SJTC and BBNMC and the Utilities are continuing to negotiate in good
faith towards execution of a Letter of Intent. For purposes of this Agreement,
(i) “Transaction” shall mean the acquisition by the Purchaser Parties of SJCC
and SJTC, the form of which transaction (assets/liabilities or stock) shall be
negotiated by the Parties, and the contemporaneous termination of the UG-CSA
(recognizing that the Parties’ post-expiration obligations under the UG-CSA will
be addressed appropriately depending on the ultimate structure and terms of the
Transaction), and (ii) the “Purchaser Parties” shall mean one or more of the
Utilities, an entity directly or indirectly wholly owned exclusively by either
or both of the Utilities, or such other entity agreed to by the Parties.


Following execution of the Letter of Intent, the entities party to the Letter of
Intent will negotiate diligently and in good faith with one another the material
terms of a binding definitive purchase agreement (the “Purchase Agreement”) as
soon following execution of the Letter of Intent as practicable but no later
than December 31, 2015. In the event a Purchase Agreement is not executed by
5:00pm Farmington, New Mexico time on December 31. 2015, the diligent and good
faith negotiation obligation in this Section 12.6(A) shall be deemed to have
expired and of no further force and effect.
  
The Parties anticipate that the Purchase Agreement shall provide for a closing
date for the Transaction (the “Closing Date”) of December 31, 2016, unless an
earlier date is agreed by the Parties, and such other terms (including escrow,
representations and warranties, covenants, conditions precedent,
indemnification, etc.) as the parties thereto may agree.


4.
If, in the sole judgment of the Utilities, for reasons including, but not
limited to, because the purchase price to be paid in the potential Transaction
does not result in an economic coal supply for SJGS, the Utilities may elect,
prior to the LOI Deadline, to not enter into a Letter of Intent. If the
Utilities do not enter into a Letter of Intent or the Purchase Agreement, SJCC
will continue to supply coal until December 31, 2017, under the terms of the
UG-CSA, as amended.



5.
Except as expressly provided in this Amendment No. Six, the UG-CSA, as amended
by Amendment Nos. One through Five, shall remain in full force and effect.









[This space intentionally left blank]

3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on their behalf by their respective officers, thereunto duly authorized.




Public Service Company of New Mexico




By:     s/ Ronald E. Talbot            
Name:      Ronald E. Talbot            
Title:     SVP and COO                         Date: 01 OCT 2014    






Tucson Electric Power Company




By:     s/ Mark Mansfield            
Name:      Mark Mansfield            
Title:     VP Energy Resources                     Date: 02 OCT 2014    






San Juan Coal Company




By:     s/ Pat Risner                
Name:      Pat Risner                
Title:      President                         Date: 30 Sept 2014    








San Juan Transportation Company and BHP Billiton New Mexico Coal, Inc. hereby
execute this Agreement solely for the purpose of acknowledging and agreeing to
the obligations specified for each of them in UG-CSA Section 12.6(A), as amended
in this Amendment Six, with the understanding that this commitment does not make
these entities a party to the UG-CSA for any purpose:


San Juan Transportation Company




By:     s/ Pat Risner                
Name:      Pat Risner                
Title:      President                         Date: 30 Sept 2014    





4



--------------------------------------------------------------------------------





BHP Billiton New Mexico Coal, Inc.




By:     s/ Pat Risner                
Name:      Pat Risner                
Title:      President                         Date: 30 Sept 2014    







5

